             Case 1:20-cv-10621-AJN Document 8 Filed 03/10/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 CRAIG CUNNINGHAM,                                  )
                                                    )
                  Plaintiff,                        )
                                                    )
 v.                                                 )
                                                    ) Case No. 1:20-cv-10621-AJN
 ON DECK CAPITAL, INC., ENVOA                       )
 INTERNATIONAL, INC., and                           )
 JOHN/JANE DOES 1-5,                                )
                                                    )
                  Defendants.                       )
                                                    )

 DEFENDANTS ON DECK CAPITAL, INC. AND ENOVA INTERNATIONAL, INC.’S
               CORPORATE DISCLOSURE STATEMENT

          Defendants On Deck Capital, Inc. and Enova International, Inc. (collectively,

“Defendants”), by and through their attorneys, certify that both parties are non-government,

corporate entities. Defendants further certify:

         Defendant On Deck Capital, Inc. is a wholly-owned subsidiary of Enova International, Inc.;

         Defendant Enova International, Inc. is a publicly-traded corporation;

         Its stock is traded on the New York Stock Exchange under the symbol “ENVA”; and

         Blackrock, Inc. owns more than 10% of Enova International’s stock.
  Case 1:20-cv-10621-AJN Document 8 Filed 03/10/21 Page 2 of 2




DATED this 10th day of March, 2021.

                                 Respectfully submitted,

                                 By: /s/ Stephen J. Steinlight
                                 Stephen J. Steinlight
                                 Troutman Pepper Hamilton Sanders LLP
                                 875 Third Avenue
                                 New York, NY 10022
                                 Telephone: (212) 704-6000
                                 Facsimile: (202) 704-6288
                                 Email: stephen.steinlight@troutman.com

                                 Counsel for Defendants On Deck Capital, Inc. and
                                 Enova International, Inc.
